DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the 112 issues
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. The amendments overcome the antecedent basis issue but cause new 112b issues.
In regards to the obviousness rejections
Applicant’s arguments, see Remarks, filed 08/08/2022, with respect to the rejection(s) of claim(s) 1-22 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hall et al. US 20050140150 A1.
Drawings
The drawings are objected to because figures 5A-5C appear to have the nudging extension deform and not extend past the sliding plate.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "the one or more nudging extensions extend through the second slots in the mounting bracket when engaging the sliding plate to transition from the open position to the closed position " must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification nor the drawings support “wherein the one or more nudging extensions extend through the second slots in the mounting bracket when engaging the sliding plate to transition from the open position to the closed position”.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 17, 20, and 22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4 it’s unclear how one nudging extension could extend into plural slots of the mounting bracket. For the purposes of examination, it is assumed that one or more latching extensions could extend into one or more corresponding slots.
Claims 5-6, 17, and 20 are rejected due to their dependency on rejected claim 4.
In regards to claim 22 it’s unclear how one slot in the sliding plate is parallel to each other. For the purposes of examination it is assumed that at least two slots are introduced.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 6-12, 15-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. US 20160259381 A1 (hereinafter Geng) in view of Takasaki GB 2292173 A (hereinafter Takasaki) and Hall et al. US 20050140150 A1 (hereinafter Hall).
In regards to claim 1, Geng teaches an integrated latch apparatus for a securing and releasing computer equipment (12) from a chassis (see fig 1), the apparatus comprising: a support bracket (50) including a first lateral structure (see reference image 1); a rotating shaft (60) secured to the support bracket; a sliding plate (90) including a latching extension (96); a handle (40) including a second lateral structure at a rotating end of the handle (see reference image 2), the handle secured at the rotating end to the support bracket about the rotating shaft (60), the rotating end of the handle including one or more nudging extensions (46); wherein the one or more nudging extensions of the handle directly engage the sliding plate through one or more corresponding slots in the sliding plate (see fig 3) to laterally move the sliding plate when the handle is rotated from the open position (see fig 7) to the closed position (see fig 6 and 7), thereby moving the latching extension away from the support bracket to engage the chassis as the handle is rotated to the closed position (see figs 6 and 7), the one or more corresponding slots being through-holes (see fig 3).
However, Geng does not teach a torsion spring disposed on the rotating shaft such that the torsion spring biases the first lateral structure of the support bracket against the second lateral structure of the handle such that the handle is in an open position when the torsion spring is extended toward an equilibrium state and in a closed position when the torsion spring is biased toward a fully compressed state.
Geng teaches the opposite, he teaches the torsion spring biasing the handle closed.
Takasaki teaches a similar latch with a lock (3) and a torsion spring (20) disposed on the rotating shaft such that the torsion spring biases the first lateral structure of the support bracket against the second lateral structure of the handle (See fig 3) such that the handle is in an open position when the torsion spring is extended toward an equilibrium state (See fig 4) and in a closed position when the torsion spring is biased toward a fully compressed state (See fig 3, and see page 7, 2nd paragraph for further clarification).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made Geng’s handle lock and bias outward such as in Takasaki in order to be able to secure the opening of Geng and to allow for the handle to pop out for convenient use once the handle is unlocked (See Takasaki’s page 7, 2nd paragraph).
Additionally, Geng does not teach rotating the handle from the open position to the closed position causes the one or more nudging extensions to extend past the sliding plate, wherein the one or more nudging extensions do not extend past the sliding plate while the handle is in the open position.
This is due to Geng’s arrangement of the nudging extension.
Hall teaches an arrangement of a nudging extension (9) such that rotating the handle from the open position (fig 12) to the closed position (fig 15) causes the one or more nudging extensions to extend past the sliding plate (26, see fig 15), wherein the one or more nudging extensions do not extend past the sliding plate while the handle is in the open position (see fig 12).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have rearranged Geng’s invention such that the nudging extension was arranged such as in Hall as doing so would amount to only ordinary skill in the art (See MPEP 2144.04 VI C).


    PNG
    media_image1.png
    493
    389
    media_image1.png
    Greyscale

Reference image 1

    PNG
    media_image2.png
    466
    386
    media_image2.png
    Greyscale

Reference image 2

In regards to claim 2, Geng in view of Takasaki and Hall teaches the integrated latch apparatus of claim 1, wherein the one or more nudging extensions of the handle engage and laterally move the sliding plate in an opposite direction toward the support bracket when the handle is rotated from the closed position to the open position, thereby disengaging the latching extension from the chassis as the handle is rotated to the open position (Geng figs 6 and 7 and Hall figs 12 and 15).  
In regards to claim 4, as best understood in light of previous 112 issues, Geng in view of Takasaki and Hall teaches the integrated latch apparatus of claim 1, further comprising a mounting bracket (18) secured to the support bracket (Geng see fig 4), wherein the one or more nudging extensions extend into slots of the mounting bracket while the handle is in the closed position (Geng see fig 3).  
In regards to claim 6, Geng in view of Takasaki and Hall teaches the integrated latch apparatus of claim 4, wherein the mounting bracket is directly mounted to a front cover (Geng cover of 20) of the computer equipment (Geng see fig 1).  
In regards to claim 7, Geng in view of Takasaki and Hall teaches the integrated latch apparatus of claim 1, wherein when the handle is positioned in the open position, the handle is operable for sliding the computer equipment in and out of a chassis disposed in a rack (Geng see fig 1, fig 7, and para 3; at least when removing the equipment).
In regards to claim 8, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 1, wherein the handle includes at least two nudging extensions (Geng see fig 5), wherein the at least two nudging extensions extend past the sliding plate through the corresponding slots in the sliding plate while the handle is in the closed position (Hall figs 12 and 15).  
In regards to claim 9, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 1, wherein the first lateral structure extends between a first wing structure and a second wing structure disposed on the support bracket (See reference image 1).  
In regards to claim 10, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 9, wherein the first wing structure and second wing structure are both perpendicular to the first lateral structure (See reference image 1).
In regards to claim 11, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 9, wherein the rotating shaft has a first end and a second end, the first end secured to the first wing structure and the second end secured to the second wing structure (See reference image 1 and Geng fig 2).  
In regards to claim 12, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 1, wherein the handle includes two elongated sides, the second lateral structure extending between the two elongated sides (see reference image 2), wherein the one or more nudging extensions and the rotating end of the handle are orthogonal to each other from the rotating shaft (Hall figs 12 and 15, note the pivot point).
In regards to claim 14, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 1, further comprising one or more compression springs (Hall 14) for laterally biasing the sliding plate and latching extension away from the support bracket (Hall see fig 54).
However, Hall was only previously introduced for the arrangements of the nudging extensions.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have biased the sliding plate via a compression spring in Geng, such as in hall, in order to limit undesired movement of the sliding plate.
In regards to claim 15, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 1, further comprising a spring-loaded shaft (Takasaki 25 with spring 21, see fig 3) secured to the support bracket for engaging a hole (Takasaki 10) in the handle when the handle is in the closed position, thereby locking the handle in the closed position.  
In regards to claim 16, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 15, wherein the spring- loaded shaft is configured to disengage with the hole in the handle when a spring (Takasaki 21) in the spring-loaded shaft is compressed, thereby unlocking and allowing the handle to be rotated to an open position (Takasaki see figs 3 and 4).  
In regards to claim 17, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 4, wherein the handle is substantially parallel to the sliding plate, the support bracket, and the mounting bracket when the handle is in the closed position (Geng fig 6 and Takasaki fig 15).  
In regards to claim 18, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 1, wherein the handle is substantially perpendicular to the sliding plate when the handle is in the open position (Geng fig 7, handle is especially more perpendicular to the sloped portion of the sliding plate and Hall fig 12).
In regards to claim 19, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 1, wherein the latching extension is substantially perpendicular to the sliding plate (Geng fig 6 and Hall fig 15).  
In regards to claim 21, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 1, wherein the one or more nudging extensions engage the sliding plate without protruding from the sliding plate at the one or more corresponding slots when in the open position (Hall fig 12).   
In regards to claim 22, as best understood in light of previous 112 issues, Geng in view of Takasaki and Hall teach the integrated latch apparatus of claim 1, wherein each of the one or more slots in the sliding plate are parallel to each other (Geng fig 3), wherein the latching extension a is at a furthest position away from the support bracket while the handle is in the closed position (Geng fig 6 as compared to fig 7).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Takasaki and Hall as applied to claims 1-2, 4, 6-12, 15-19, and 21-22 above, and further in view of Kim et al. US 20170260782 A1 (hereinafter Kim).
In regards to claim 3, Geng in view of Takasaki and Hall teaches the integrated latch apparatus of claim 1. However, Geng in view of Takasaki does not teach wherein the torsion spring is a double torsion spring.
Kim teaches a double torsion spring used to bias the handle upwards (para 53-54).
 It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a double torsion spring in order to increase the upwards bias.
Claims 4-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Takasaki and Hall as applied to claims 1-2, 6-12, 15-19, and 21-22 above, and further in view of Larsen et al. US 5927773 A (hereinafter Larsen).
*** This is a different interpretation of claim 4 for the purposes of claims 5 and 20
In regards to claim 4, Geng in view of Takasaki and Hall teaches the integrated latch apparatus of claim 1.
However, Geng in view of Takasaki and Hall do not teach (with the limitations of the depending claims in mind) a mounting bracket secured to the support bracket, wherein the one or more nudging extensions extend into slots of the mounting bracket while the handle is in the closed position. Geng teaches clips (52) to secure the sliding plate (see fig 3).
Larsen teaches a mounting bracket (56) secured to the support bracket, wherein the one or more nudging extensions (48) extend into slots (62) of the mounting bracket while the handle is in the closed position (see fig 9).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to use a mounting plate instead of using hooks to secure the sliding plate, in order to ensure a stronger mounting (Larsen Col 4 line 51 – col 5 line 3).
In regards to claim 5, Geng in view of Takasaki, Hall, and Larsen teaches the integrated latch apparatus of claim 4, wherein the sliding plate is disposed between the support bracket and the mounting bracket (Larsen fig 4).
In regards to claim 20, Geng in view of Takasaki, Hall, and Larsen teaches the integrated latch apparatus of claim 4, wherein the one or more nudging extensions are removed from extending through second slots in the mounting bracket while the handle is in the closed position (Larsen fig 10), wherein the one or more nudging extensions extend through the second slots in the mounting bracket when engaging the sliding plate to transition from the open position to the closed position (Larsen fig 3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675